DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah Brashears on June 24, 2021.

The application has been amended as follows: 
In the Specification:
The Incorporation by Reference paragraph has been replaced with new Incorporation by Reference paragraph:

INCORPORATION BY REFERENCE
[0003] Submitted with the present application is an electronically filed sequence listing via EFS-Web as an ASCII formatted sequence listing, entitled "INSC036US3_seqlist_20210308", created March 8, 2021, and 381,982 bytes in size. The sequence listing is part of the specification filed March 12, 2021 and is incorporated by reference in its entirety. 


In the Claims:
6. (Currently Amended) A dead nuclease having the amino acid sequence of SEQ ID NO: 53.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a nuclease system for nucleic acid-guided nuclease editing comprising SEQ ID NO: 8, SEQ ID NO: 32, and SEQ ID NO: 33; SEQ ID NO: 8, SEQ ID NO: 34, and SEQ ID NO: 35; or SEQ ID NO: 8, SEQ ID NO: 36, and SEQ ID NO: 37.  The prior art also fails to disclose or suggest a nickase having the sequence of SEQ ID NO: 51 or SEQ ID NO: 52 or a dead nuclease having the sequence of SEQ ID NO: 53. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636